PRECEDENTIAL

     UNITED STATES COURT OF APPEALS
          FOR THE THIRD CIRCUIT
              _______________

                   No. 12-1846
                 _______________

     RAY V. CAPRIO, on behalf of himself and
           all others similarly situated,

                                    Appellant

                         v.

HEALTHCARE REVENUE RECOVERY GROUP, LLC;
             JOHN DOES 1-25
            ________________

   On Appeal from the United States District Court
            for the District of New Jersey
           (D.C. Civil No. 2-11-cv-02877)
     District Judge: Hon. Dennis M. Cavanaugh
                  _______________

             Argued December 14, 2012

  BEFORE: GREENAWAY, JR., GREENBERG, and
            COWEN, Circuit Judges

               (Filed: March 1, 2013 )
Joseph K. Jones, Esq. (Argued)
375 Passaic Avenue, Suite 100
Fairfield, NJ 07004

       Counsel for Appellant

Richard J. Perr, Esq. (Argued)
Fineman, Krekstein & Harris
1735 Market Street
Mellon Bank Center, Suite 600
Philadelphia, PA 19103

       Counsel for Appellee
                     _______________

                         OPINION
                      _______________

COWEN, Circuit Judge.

       Plaintiff Ray V. Caprio filed a complaint against
Defendant Healthcare Revenue Recovery Group, LLC
(“HRRG”), alleging two claims under the Fair Debt
Collection Practices Act (“FDCPA”). Caprio appeals from
the order of the United States District Court for the District of
New Jersey granting HRRG‟s motion for judgment on the
pleadings. We will vacate the District Court‟s order and will
remand for further proceedings consistent with this opinion.\

                               I.



                               2
       It is uncontested that “HRRG is primarily in the
business of acquiring and/or collecting debts that are
allegedly due to another.” (JA Vol. II at 6.) HRRG therefore
acknowledges that, at least in certain circumstances, it may
fall under the FDCPA‟s definition of a “debt collector.” See
15 U.S.C. § 1692a(6) (“The term „debt collector‟ means any
person who uses any instrumentality of interstate commerce
or the mails in any business the principal purpose of which is
the collection of any debts, or who regularly collects or
attempts to collect, directly or indirectly, debts owed or due
or asserted to be owed or due another.”). This case arose out
of a December 7, 2010 letter that HRRG sent to Caprio in an
attempt to collect an alleged debt that Caprio owed to another.

       The body of this one-page and double-sided
“Collection Letter” consisted of the following four
paragraphs:

      The health care provider(s) listed below,
      recently hired Healthcare Revenue Recovery
      Group, LLC (HRRG) to collect the balance on
      this account. Our client‟s records show you as
      the person responsible for payment of the
      charges for PHYSICIAN SERVICES.

      If we can answer any questions, or if you feel
      you do not owe this amount, please call us toll
      free at 800-984-9115 or write us at the above
      address. This is an attempt to collect a debt. Any
      information obtained will be used for that purpose.
      (NOTICE:        SEE REVERSE SIDE FOR
      IMPORTANT                       INFORMATION.)

                              3
       You may send payment in full. Just fill in your
       credit card information on the reverse, or
       enclose your check/money order payable to the
       creditor along with the payment voucher
       below. The reply envelope provided needs no
       postage. Unless specified, your payment will
       be applied to the oldest balance first.

       We hope to have your full cooperation in this
       collection matter.

(JA Vol. II at 16.)

        The letterhead (on the left side at the top of the
document) included a stylized “HRRG” logo and, in all
capital letters and in a seemingly larger font than the body of
the Collection Letter, a Florida post office box mailing
address. Using an even larger font, the letterhead (on the
right side at the top of the document) also included the same
toll-free telephone number provided in the second paragraph.
A Spanish-language toll-free telephone number, evidently in
the same font size used for the mailing address, appeared
right below this number. Furthermore, the Collection Letter
included both HRRG‟s web address (“hrrgcollections.com”)
as well as the following subject line: “Re: JIM002
Validation Notification.” (Id.) The bottom part of the
Collection Letter then consisted of a detachable payment slip
with an Ohio post office box mailing address and a space for
the “Amount Enclosed.” This slip expressly identified the
creditor (“EMER PHY ASSOC NORTH JERS”), the account


                              4
numbers, the debtor‟s name (“Regarding CAPRIO, RAY
V.”), the amount owed (“$49.51”), and the service date
(“07/06/10”) . There was a form to provide credit card (and
insurance) information on the reverse side of the slip.

        The reverse side of the Collection Letter (at the center
of the page above the slip) contained the following statement,
apparently in the same (or at least a very similar) font size as
the letterhead‟s mailing address:

       This is an attempt to collect a debt from a debt
       collection agency.
       Any information obtained will be used for that
       purpose.

       Pursuant to Sec. 809 of the Fair Debt Collection
       Practices Act, unless you notify this office
       within 30 days after receiving this notice that
       you dispute the validity of this debt or any
       portion thereof, this office will assume this debt
       is valid. If you notify this office in writing
       within 30 days from receiving this notice that
       you dispute the validity of this debt or any
       portion thereof, this office will:           obtain
       verification of the debt or obtain a copy of a
       judgement [sic] and mail you a copy of such
       judgement [sic] or verification. If you request
       this office in writing within 30 days after
       receiving this notice, this office will provide
       you with the name and address of the original
       creditor, if different from the current creditor.


                               5
(Id. at 17.)   This statement is known as the “Validation
Notice.”

       Based on this Collection Letter, Caprio filed a putative
class action complaint under the FDCPA. He specifically
alleged that HRRG violated 15 U.S.C. §1692g because “the
least sophisticated consumer would believe that he should
choose either of the instructions as set forth in the second
paragraph of the notice and either call the toll free number or
write to HRRG at the address on the letter, to dispute the
alleged debt.” (Id. at 11.) However, a dispute of a debt must
be in writing in order to be effective in this Circuit. HRRG
also allegedly violated 15 U.S.C. § 1692e(10) by “providing
language that misrepresents to the least sophisticated
consumer that she can call [sic] either call the toll free
number or write to HRRG at the address on the letter, to
dispute the alleged debt, when in fact she must dispute the
alleged debt in writing for the dispute to be effective.” (Id. at
12.)

       After filing its answer, HRRG moved for judgment on
the pleadings pursuant to Federal Rule of Civil Procedure
12(c). The District Court then granted HRRG‟s motion. See
Caprio v. HRRG, Civil Action No. 2:11-cv-2877 (DMC)
(MF), 2012 WL 847486 (D.N.J. Mar. 9, 2012).

                               II.

      The District Court had jurisdiction over this FDCPA
proceeding pursuant to 28 U.S.C. § 1331. This Court has


                               6
appellate jurisdiction under 28 U.S.C. § 1291.

        A district court‟s order granting a Rule 12(c) motion
for judgment on the pleadings is generally reviewed under a
plenary standard. See, e.g., Allstate Prop. & Cas. Ins. Co. v.
Squires, 667 F.3d 388, 390 (3d Cir. 2012). In turn, a motion
for judgment on the pleadings based on the theory that the
plaintiff failed to state a claim is reviewed under the same
standards that apply to a motion to dismiss under Federal
Rule of Civil Procedure 12(b)(6). See, e.g., Revell v. Port.
Auth. of N.Y. & N.J., 598 F.3d 128, 134 (3d Cir. 2010), cert.
denied, 131 S. Ct. 995 (2011). In order to survive a motion to
dismiss, the complaint must contain sufficient factual matter,
which if accepted as true, states a facially plausible claim for
relief. Bistrian v. Levi, 696 F.3d 352, 365 (3d Cir. 2012).

        The current appeal generally presents this Court with a
legal inquiry. In particular, “whether language in a collection
letter contradicts or overshadows the validation notice is a
question of law.” Wilson v. Quadramed Corp., 225 F.3d 350,
353 n.2 (3d Cir. 2000).

                              III.

A.     The § 1692g Claim

       Both the District Court as well as the parties
themselves devote most of their attention to Caprio‟s claim
under § 1692g. Although presenting us with an unusual set of
circumstances, we ultimately conclude that the District Court
committed reversible error by granting judgment on the


                               7
pleadings in favor of HRRG as to this § 1692g claim.

        Section 1692g(a) specifically requires a debt collector
to provide the following information to the debtor:

       (1) the amount of the debt;

       (2) the name of the creditor to whom the debt is
       owed;

       (3) a statement that unless the consumer, within
       thirty days after receipt of the notice, disputes
       the validity of the debt, or any portion thereof,
       the debt will be assumed to be valid by the debt
       collector;

       (4) a statement that if the consumer notifies the
       debt collector in writing within the thirty-day
       period that the debt, or any portion thereof, is
       disputed, the debt collector will obtain
       verification of the debt or a copy of a judgment
       against the consumer and a copy of such
       verification or judgment will be mailed to the
       consumer by the debt collector; and

       (5) a statement that, upon the consumer‟s
       written request within the thirty-day period, the
       debt collector will provide the consumer with
       the name and address of the original creditor, if
       different from the current creditor.



                              8
“Paragraphs 3 through 5 of section 1692g(a) contain the
validation notice—the statements that inform the consumer
how to obtain verification of the debt and that he has thirty
days in which to do so.” Wilson, 225 F.3d at 353-54. Section
1692g(b) then states, in part, that:

      If the consumer notifies the debt collector in
      writing within the thirty-day period described in
      subsection (a) of this section that the debt, or
      any portion thereof, is disputed, or that the
      consumer requests the name and address of the
      original creditor, the debt collector shall cease
      collection of the debt, or any disputed portion
      thereof, until the debt collector obtains
      verification of the debt or a copy of a judgment,
      or the name and address of the original creditor,
      and a copy of such verification or judgment, or
      name and address of the original creditor, is
      mailed to the consumer by the debt collector.
      Collection activities and communications that
      do not otherwise violate this subchapter may
      continue during the 30-day period referred to in
      subsection (a) of this section unless the
      consumer has notified the debt collector in
      writing that the debt, or any portion of the debt,
      is disputed or that the consumer requests the
      name and address of the original creditor. . . .

Accordingly, a debt collector must “cease all collection
efforts if the consumer provides written notice that he or she
disputes the debt or requests the name of the original creditor


                              9
until the debt collector mails either the debt verification or
creditor‟s name to the consumer.” Wilson, 225 F.3d at 354
(citing § 1692g(b)); see also Graziano v. Harrison, 950 F.2d
107, 112 (3d Cir. 1991) (“Subsection (b) states that if the
debtor disputes the debt in writing within thirty days, the debt
collector must cease collection efforts until the debt collector
has verified the debt.” (footnote omitted)). In Graziano v.
Harrison, 950 F.2d 107 (3d Cir. 1991), we specifically
concluded that “subsection (a)(3), like subsections (a)(4) and
(a)(5), contemplates that any dispute, to be effective, must be
in writing,” id. at 112.

       Congress adopted “the debt validation provisions of
section 1692g” to guarantee that consumers would receive
“adequate notice” of their rights under the FDCPA. Wilson,
225 F.3d at 354 (citing Miller v. Payco-General Am. Credits,
Inc., 943 F.2d 482, 484 (4th Cir. 1991)). More broadly, the
FDCPA was enacted in order to eliminate abusive debt
collection practices, which contribute to the number of
personal bankruptcies, marital instability, loss of
employment, and invasions of privacy. See, e.g., 15 U.S.C. §
1692(a), (e); Lesher v. Law Offices of Mitchell N. Kay, PC,
650 F.3d 993, 996 (3d Cir. 2011), cert. denied, 132 S. Ct.
1143 (2012); Wilson, 225 F.3d at 484. Another important
purpose of this legislation was to insure that those debt
collectors who refrain from using such practices are not
competitively disadvantaged. See, e.g., § 1692(e); Lesher,
650 F.3d at 996. As remedial legislation, the FDCPA must be
broadly construed in order to give full effect to these
purposes. See, e.g., Lesher, 650 F.3d at 997; Brown v. Card
Serv. Ctr., 464 F.3d 450, 453 (3d Cir. 2006).


                              10
        In Graziano and Wilson v. Quadramed Corp., 225 F.3d
350 (3d Cir. 2000), we specifically considered whether or not
debt collection correspondence violated § 1692g. Simply put,
“statutory notice must not only explicate a debtor‟s rights; it
must do so effectively.” Graziano, 950 F.2d at 111. “In order
to comply with the requirements of section 1692g, more is
required than the mere inclusion of the statutory debt
validation notice in the debt collection letter—the required
notice must also be conveyed effectively to the debtor.”
Wilson, 225 F.3d at 354 (citing Payco-General, 225 F.3d at
484). The validation notice accordingly “must be in print
sufficiently large to be read, and must be sufficiently
prominent.” Graziano, 990 F.2d at 111 (citing Swanson v.
Southern Oregon Credit Serv., 869 F.2d 1222, 1225 (9th Cir.
1988)). “More importantly for present purposes, the notice
must not be overshadowed or contradicted by accompanying
messages from the debt collector.” Id. In other words, “a
collection letter will not meet the requirements of the Act
where the validation notice is printed on the back and the
front of the letter does not contain any reference to the notice”
or, more generally, where “the validation notice is
overshadowed or contradicted by accompanying messages or
notices from the debt collector.” Wilson, 225 F.3d at 355
(citing Graziano, 950 F.2d at 111; Payco-General, 943 F.2d at
484).

      Amended by Congress in 2006, § 1692g(b) now
expressly provides that “[a]ny collection activities and
communication during the 30-day period may not
overshadow or be inconsistent with the disclosure of the
consumer‟s right to dispute the debt or request the name and


                               11
address of the original creditor.”         We note that this
amendment has generally been viewed as a codification of the
“overshadowed or contradicted” rule or gloss previously
adopted by the courts themselves. See, e.g., McMurray v.
Procollect, Inc., 687 F.3d 665, 669 n. 2 (5th Cir. 2012);
Zemeckis v. Global Credit & Collection Corp., 679 F.3d 632,
635 n.1 (7th Cir.), cert. denied, 133 S. Ct. 584 (2012); Ellis v.
Solomon & Solomon, P.C., 591 F.3d 130, 135 (2d Cir. 2010).

       We have turned to the well-established “least
sophisticated debtor” standard in order to determine whether
or not the required validation notice was “overshadowed or
contradicted” by other messages or notices from the debt
collector. See, e.g., Wilson, 225 F.3d at 354; Graziano, 950
F.2d at 111. “„The basic purpose of the least-sophisticated
[debtor] standard is to ensure that the FDCPA protects all
consumers, the gullible as well as the shrewd. This standard
is consistent with the norms that courts have traditionally
applied in consumer-protection law.‟” Lesher, 650 F.3d at
997 (quoting Brown, 464 F.3d at 453) (alteration in original).
“As the [Sixth Circuit] explained in [Smith v. Computer
Credit, Inc., 167 F.3d 1052 (6th Cir. 1999)], the „least
sophisticated debtor‟ standard is „lower than simply
examining whether particular language would deceive or
mislead a reasonable debtor.‟” Wilson, 225 F.3d at 354
(quoting Smith, 167 F.3d at 1054). In other words, “[t]his
standard is less demanding than one that inquires whether a
particular communication would mislead or deceive a
reasonable debtor.” Campuzano-Burgos v. Midland Mgmt.,
Inc., 550 F.3d 294, 298-99 (3d Cir. 2008) (citing Brown, 464
F.3d at 455). Nevertheless, “the standard does not go so far


                               12
as to provide solace to the willfully blind or non-observant.”
Id. at 299. The debtor is still held to a quotient of
reasonableness, a basic level of understanding, and a
willingness to read with care, and the debt collector
accordingly cannot be held liable for bizarre or idiosyncratic
interpretations. See, e.g., Wilson, 225 F.3d at 354-55. For
example, even the “least sophisticated debtor” is expected to
read any notice in its entirety. See, e.g., Lesher, 650 F.3d at
997.

       As we pointed out in Wilson, the Second Circuit
“ruled that a validation notice „is overshadowing or
contradictory if it would make the least sophisticated
consumer uncertain as to her rights.‟” Wilson, 225 F.3d at
354 (quoting Russell v. Equifax A.R.S., 74 F.3d 30, 35 (2d
Cir. 1996)). “The Court of Appeals for the Second Circuit
elaborated that a collection letter „is deceptive when it can be
reasonably read to have two or more different meanings, one
of which is inaccurate.‟” Id. (quoting Russell, 74 F.3d at 35).

       As the District Court indicated, the Validation Notice
on the reverse side of HRRG‟s Collection Letter—at least
when viewed in isolation—satisfied this statutory scheme.
“Further, the Collection Letter does not threaten or encourage
Plaintiff to waive his statutory right to challenge the validity
of the debt.” Caprio, 2012 WL 847486, at *4. In fact, we
considered such claims of improper threats or demands in
Graziano as well as Wilson.

       We specifically concluded in Graziano that “the
juxtaposition of two inconsistent statements . . . rendered the


                              13
statutory notice invalid under section 1692g.” Graziano, 950
F.2d at 111. The debt collector‟s notice “threatened legal
action within ten days unless the debt was resolved in that
time” and included, at the bottom of the page, “the phrase
„See reverse side for information regarding your legal
rights!‟” Id. at 109. The required validation notice then
appeared on the reverse side of this document. Id. We held
that there was “a reasonable probability that the least
sophisticated debtor, faced with a demand for payment within
ten days and a threat of immediate legal action if payment is
not made in that time, would be induced to overlook his
statutory right to dispute the debt within thirty days.” Id. at
111 (citing Swanson, 869 F.2d at 1225-26). “A notice of
rights, when presented in conjunction with such a
contradictory demand, is not effectively communicated to the
debtor.” Id.

       We then reached the opposite conclusion in Wilson,
holding that “neither the form nor the substance of
Quadramed‟s letter overshadowed or contradicted the
validation notice.” Wilson, 225 F.3d at 361. This debt
collection letter stated that “„[o]ur client has placed your
account with us for immediate collection‟” and that “„[w]e
shall afford you the opportunity to pay this bill immediately
and avoid further action against you.‟” Id. at 352. The next
paragraph added that, “„[t]o insure immediate credit to your
account, make your check or money order payable to ERI‟”
and directed the debtor to “„[b]e sure to include the top
portion of this statement and place your account number on
your remittance.‟” Id. The required validation notice
appeared in the letter‟s third and final paragraph. Id. While


                              14
recognizing that this letter presented “a close question,” we
ultimately were “not convinced that the language in the first
two paragraphs overshadows or contradicts the validation
notice such that the „least sophisticated debtor‟ would be
confused or mislead [sic] as to his rights to dispute or seek
validation of the debt.” Id. at 353. We reached this
conclusion based on our interpretation of both the “form” and
the “substance” of the letter:

      First of all, upon review of the physical
      characteristics and form of the letter, we have
      concluded that the first two paragraphs of the
      letter do not overshadow the validation notice.
      The validation notice was presented in the same
      font, size and color type-face as the first two
      paragraphs of the letter. Moreover, the required
      notice was set forth on the front page of the
      letter immediately following the two paragraphs
      that Wilson contends overshadow and
      contradict the validation notice. Accordingly,
      Wilson‟s overshadowing claim must fail.

              Second, an actual or apparent
      contradiction between the first two paragraphs
      and the third one containing the validation
      notice does not exist here. Unlike the collection
      letter in Graziano, which demanded payment
      within ten days and threatened immediate legal
      action if payment was not made in that time,
      Quadramed‟s letter makes no such demand or
      threat. Instead, Wilson is presented with two


                             15
       options: (1) an opportunity to pay the debt
       immediately and avoid further action, or (2)
       notify Quadramed within thirty days after
       receiving the collection letter that he disputes
       the validity of the debt. As written, the letter
       does not emphasize one option over the other,
       or suggest that Wilson forego the second option
       in favor of immediate payment. Thus, we find
       the least sophisticated debtor would not be
       induced to overlook his statutory right to
       dispute the debt within thirty days.

Id. at 356 (footnote omitted).

        Caprio‟s own case against HRRG rests on the “please
call” language contained in the second paragraph of the body
of the Collection Letter: “If we can answer any questions, or
if you feel you do not owe this amount, please call us toll free
at 800-984-9115 or write us at the above address.” (JA Vol.
II at 16.) In contrast to the debtors in Graziano and Wilson,
Caprio claims that HRRG‟s Collection Letter violated §
1692g because the least sophisticated debtor could reasonably
believe that he could effectively dispute the validity of the
debt by making a telephone call, even though such disputes
must be made in writing in order to be effective in this
Circuit. The District Court, however, concluded that the
“please call” language, when read in the context of the entire
Collection Letter as a whole, would not confuse the “least
sophisticated debtor.” According to the District Court, “[t]he
Collection Letter clearly and accurately sets forth all of the
required validation notice language, and the language on the


                                 16
front does not overshadow or contradict that validation
notice.” Caprio, 2012 WL 847486, at *5.

       Based on our own interpretation of the Collection
Letter from the perspective of the applicable “least
sophisticated debtor,” we nevertheless determine that both the
“substance” as well as the “form” of this Collection Letter
overshadowed and contradicted the Validation Notice. See
Wilson, 225 F.3d at 361.

       We do acknowledge that this “please call” language
could be read as nothing more than a mere invitation given
other aspects of the Collection Letter. In fact, the District
Court may be correct that “[a] more appropriate reading of
the Collection Letter reveals that the language on the front of
the letter reflects an invitation to communicate, and the
validation notice on the back of the letter sets forth the
Plaintiff‟s rights.” Caprio, 2012 WL 847486, at *5. The
short paragraph containing this “please call” language
actually included the following instruction: “(NOTICE: SEE
REVERSE SIDE FOR IMPORTANT INFORMATION.)”
(JA Vol. II at 16.) Already “charged with reading the
Collection Letter in its entirety,” Caprio, 2012 WL 847486, at
*5 (citing Campuzano-Burgos, 550 F.3d at 298), Caprio
would then find the required Validation Notice on this
“REVERSE SIDE.” As the District Court also noted, the
Collection Letter did not expressly state that a telephone call
would be sufficient to dispute the debt.

      However, it is not our responsibility to decide whether
the debtor or the debt collector offers “a more appropriate


                              17
reading” of a debt collection letter. We instead must interpret
the document from the perspective of “least sophisticated
debtor.” Designed to protect naïve and even gullible
individuals, “the „least sophisticated debtor‟ standard is
„lower than simply examining whether particular language
would deceive or mislead a reasonable debtor.‟” Wilson, 225
F.3d at 354 (quoting Smith, 167 F.3d at 1054).

        Pursuant to this standard, we begin with the
“substance” of the Collection Letter sent out by HRRG. This
document instructed Caprio to call or write “if you feel you
do not owe this amount.” (JA Vol. II at 16.) At the very
least, the “least sophisticated debtor” could reasonably “feel”
that he or she “do[es] not owe this amount” if he or she
actually disputed the debt and its validity. If so, this “please
call” language basically instructed such a debtor to call or
write in order to dispute the debt itself. While he or she
certainly could (and, in actuality, must) raise a debt dispute in
writing, it is well established that a telephone call is not a
legally effective alternative for disputing the debt. See
Graziano, 950 F.2d at 112.

        With respect to the “form” of HRRG‟s Collection
Letter, we observe that even more attention was then drawn to
this deficient alternative because both the words “please call”
and the toll-free telephone number itself were printed in bold.
This telephone number appeared again in the letterhead at the
top of the Collection Letter in an even larger font. In
contrast, no such bold print was used in either the phrase
“write us at the above address” or in the Validation Notice.
Likewise, HRRG‟s mailing address only appeared in the


                               18
letterhead, where it was actually printed in a smaller font than
HRRG‟s toll-free telephone number. We also note that—
unlike the “please call” language—the required Validation
Notice was relegated to the back side of the Collection Letter.
Especially given these circumstances, it appears more likely
that the “least sophisticated debtor” would take the easier—
but legally ineffective—alternative of making a toll-free
telephone call to dispute the debt instead of going to the
trouble of drafting and then mailing a written dispute.

        We therefore conclude that the Collection Letter was
deceptive because “„it can be reasonably read to have two or
more different meanings, one of which is inaccurate,‟” i.e.,
that Caprio could dispute the debt by making a telephone call.
Wilson, 225 F.3d at 354 (quoting Russell, 74 F.3d at 35). In
short, the Validation Notice was overshadowed and
contradicted because the “least sophisticated debtor” would
be “„uncertain as to her rights.‟” Id. (quoting Russell, 74 F.3d
at 35).

        The District Court was also “persuaded by the
holdings of other courts addressing similar issues.” Caprio,
2012 WL 847486, at *4. However, it appears that HRRG‟s
own Collection Letter “is distinguishable from the collection
letters at issue in” this prior case law. See Wilson, 225 F.3d
at 357.

       For instance, the District Court and HRRG, like this
Court in Wilson, id. at 359-60, have turned to a ruling by the
Ninth Circuit. In Terran v. Kaplan, 109 F.3d 1428 (9th Cir.
1997), the debt collection letter stated in its second paragraph


                              19
that, “„[u]nless an immediate telephone call is made to J.
SCOTT, a collection assistant of our office at (602) 258-8433,
we may find it necessary to recommend to our client that they
proceed with legal action,‟” id. at 1434. Citing to Graziano
and a number of other cases, the Ninth Circuit observed that
“[e]very other circuit that has concluded that section 1692g
was violated, in which the least sophisticated debtor standard
is applied involved a written communication containing
language regarding payment of the alleged debt that
contradicted or overshadowed the validation notice.” Id. at
1433 (footnote omitted) (citing United States v. Nat‟l Fin.
Servs, Inc., 98 F.3d 131, 139 (4th Cir. 1996); Russell, 74 F.3d
at 34; Graziano, 950 F.2d at 111; Payco-General, 943 F.2d at
484). “In each of these cases, payment was demanded within
a time period less than the statutory thirty days granted to
dispute the debt and this demand was communicated in a
format that emphasized the duty to make payment, and
obscured the fact that the debtor had thirty days to dispute the
debt.” Id. (citing Nat‟l Fin. Servs., 98 F.3d at 139; Russell,
74 F.3d at 32; Graziano, 950 F.2d at 109; Payco-General, 943
F.2d at 483); see also Wilson, 225 F.3d at 359-60
(summarizing Terran‟s account of prior case law). In any
case, the Terran court ultimately determined that the
challenged language “simply encourages the debtor to
communicate with the debt collection agency” and “does not
threaten or encourage the least sophisticated debtor to waive
his statutory right to challenge the validity of the debt.”
Terran, 109 F.3d at 1434. In contrast, HRRG‟s Collection
Letter did more than merely ask Caprio to call or write if “we
can answer any questions.” (JA Vol. II at 16.) It also asked
him to “please call us toll free at 800-984-9115 or write us at


                              20
the above address” if “you feel you do not owe this amount.”
(Id.) In addition, the text of the Terran letter was presented in
the same ordinary font and without any particular emphasis
(with the exception of the debtor‟s name and the name of the
person to contact), and the required validation notice
appeared on the front side of the document (in the third and
final paragraph).1 Terran, 109 F.3d at 1434.

       1
          We further note that the Second Circuit specifically
considered a claim that a letter violated § 1692g because it
asked the debtor to telephone the debt collector even though a
telephone call is not sufficient to preserve the debtor‟s rights
under FDCPA. The debt collection letter in Miller v.
Wolpoff & Abrahamson, L.L.P., 321 F.3d 292 (2d Cir. 2003),
stated, inter alia, that “„[a]fter you have read the important
notice on the reverse side of this letter, if appropriate please
call our office to resolve this matter,‟” id. at 296. In addition
to including a validation notice on the reverse side of the
document, “the front of the letter instructs the recipient that
„[w]hen paying the balance in full or if you are unable to call
our office, check one of the options below and return the
bottom portion of this letter . . . .‟” Id. at 310 (alteration in
original). “While the options detailed on the bottom of the
letter do not include requesting validation of the debt, the
bottom of the letter states in large-print, capital letters,
„BEFORE RESPONDING TO THIS LETTER SEE
REVERSE SIDE FOR IMPORTANT NOTICE.‟” Id. The
Second Circuit ultimately concluded that, “[w]ith these
repeated instructions to review the validation notice on the
back of the letter before responding to the letter, even the
least sophisticated consumer would realize that it is

                               21
        We add that the Fourth Circuit determined that a form
letter, demanding, among other things, a telephone call,
violated § 1692g and the “contradicted or overshadowed”


„appropriate‟ to contact W & A‟s office by phone only if the
consumer did not wish to exercise his or her FDCPA rights as
outlined on the reverse of the letter.” Id. In other words:

               Where a validation notice plainly
       specifies that FDCPA contact must be in
       writing, and nothing on the front of the letter
       suggests in any way that an instruction to call
       was intended to override the requirements
       outlined in the validation notice, we do not
       believe that a reasonable consumer—having
       twice been instructed to review the validation
       notice before taking any further action—who
       wished to exercise his or her FDCPA validation
       rights could be misled into thinking that the
       clear obligation to request validation in writing
       was somehow modified by either the invitation
       to call if appropriate or the four options on the
       bottom of the letter.

Id.

       In addition to lacking “repeated instructions” to read
the reverse side of the document before taking any further
action, HRRG‟s Collection Letter went beyond merely asking
Caprio to “if appropriate please call our office to resolve this
matter.”

                              22
rule. In Wilson, we actually relied on Miller v. Payco-
General American Credits, Inc., 943 F.2d 482 (4th Cir. 1991),
for certain principles governing the § 1692g inquiry and then
distinguished this ruling based on a comparison between the
respective debt collection documents. Wilson, 225 F.3d at
354-55, 357-58. The Payco-General form included the
following statement in black boldface type: “„IF THERE IS
A VALID REASON, PHONE US AT [telephone number]
TODAY. IF NOT, PAY US-NOW.‟” Payco-General, 943
F.2d at 483 (alteration in original). The Fourth Circuit
ultimately agreed with the debtor that this form contradicted
and overshadowed the required validation notice appearing on
the reverse side of the document:

      The front of the Payco form demands
      “IMMEDIATE FULL PAYMENT” and
      commands the consumer to “PHONE US
      TODAY,” emphasized by the word “NOW”
      emblazoned in white letters nearly two inches
      tall against a red background. The message
      conveyed by those statements on the face of the
      form flatly contradicts the information
      contained on the back.

             A consumer who wished to obtain
      validation of his debt could lose his rights under
      the statute if he followed the commands to
      telephone.     Section 1692g guarantees that
      validation will be sent and collection activities
      will cease only when the consumer disputes the
      debt in writing. If a consumer attempted to


                             23
       exercise his statutory rights by making the
       requested telephone call, Payco would be under
       no obligation to comply with section 1692g‟s
       directives to verify the debt and to cease
       collection efforts. The language on the front of
       the form emphatically instructs consumers to
       dispute their debt by telephone in opposition to
       the statutory requirements.

Id. at 484. The Fourth Circuit further noted that the emphasis
placed on immediate action stood in contradiction with the
thirty-day response period established by the FDCPA itself.
Id. Finally, it observed that “[s]creaming headlines, bright
colors and huge lettering” all pointed to a deliberate policy of
evading the spirit of the FDCPA and misleading the debtor
into disregarding the validation notice. Id.

        The Fourth Circuit‟s opinion thereby provides some
additional support for our conclusion that the Validation
Notice was overshadowed and contradicted by the Collection
Letter. We acknowledge the Fourth Circuit‟s decision
involved more than just an instruction to make a telephone
call and that it actually considered a debt collection letter
filled with the kind of “threatening” language and formatting
choices clearly condemned by the courts. See, e.g., Wilson,
225 F.3d at 358 (“The offending language in the Miller letter,
as well as the format, could not be more different from the
Quadramed letter.”). However, just as Payco-General stated
that, “„IF THERE IS A VALID REASON, PHONE US AT
[telephone number] TODAY,‟” Payco-General, 943 F.2d at
483 (alteration in original), HRRG instructed Caprio that, “if


                              24
you feel you do not owe this amount, please call us toll free
at 800-984-9115 or write us at the above address” (JA Vol. II
at 16). At the very least, HRRG‟s Collection Letter more
closely resembled the debt collection letter at issue in Payco-
General than the document considered in Terran.
Accordingly, we likewise “hold that the collection agency did
not effectively convey certain statutorily required information
to the consumer.”2 Payco-General, 943 F.2d at 483.

       2
          We also note that the United States District Court for
the Northern District of Illinois addressed a debt collection
letter nearly identical to the Collection Letter at issue in this
case. In Seplak v. IMBS, Inc., No. 98 C 5973, 1999 WL
104730 (N.D. Ill. Feb. 23, 1999), the first of two letters
included the following language: “„If we can answer any
questions, or if you feel you do not owe this amount, please
call us toll free at 800-984-9115, or write us at the above
address.‟” Id. at *1 (citing 15 U.S.C. § 1692g(a)). In turn, “a
notification to see the reverse side, which acknowledges the
writing requirement to protect validation rights, appears in the
same paragraph as the telephone request.” Id. at *5. Denying
IMBS‟s motion to dismiss, the Seplak court reasonably
concluded that “a consumer could mistakenly allow thirty
days to pass without producing the written notification
necessary to obtain verification of the debt and the name and
address of the original creditor.” Id. (citation omitted).
Specifically, the debt collector‟s correspondence made use of
“„boldface‟ to emphasize the words „please call‟ and the toll-
free telephone number.” Id. The initial debt collection letter,
“by stating „if you feel you do not owe this amount, please
call,‟” also suggested to the consumer that he or she “may use

                               25
B.    The § 1692e(10) Claim

       Section 1693e provides that “[a] debt collector may
not use any false, deceptive, or misleading representation or
means in connection with the collection of any debt.” 15
U.S.C. § 1692e. In turn, § 1692e(10) specifically prohibits
“[t]he use of any false representation or deceptive means to
collect or attempt to collect any debt or to obtain information
concerning a consumer.” The District Court determined that
HRRG was entitled to judgment on the pleadings because,
“[w]hen allegations under 15 U.S.C. § 1692e(10) are based
on the same language or theories as allegations under § 15
U.S.C. § 1692g, the analysis of the § 1692g claim is usually
dispositive.” Caprio, 2012 WL 847486, at * 5 (citing Ardino
v. Lyons, Doughty & Veldhuis, P.C., No. 11-848, 2011 WL
6257170, at *11-*12 (D.N.J. Dec. 14, 2011); Vasquez v.
Gertler & Gertler, Ltd., 987 F. Supp. 652, 659 (N.D. Ill.
1997)).

       Because we have concluded that the District Court
committed reversible error by granting judgment on the
pleadings as to the § 1692g claim, we must reach the same
conclusion with respect to the claim brought under §
1692e(10).



the telephone to dispute the validity of the debt, clearly
contradicting the statute.” Id. (citation omitted). Finally,
both of IMBS‟s letters failed to explain how such a telephone
call would fit within the scheme set forth in the validation
notice. Id.

                              26
                             IV.

        For the foregoing reasons, we will vacate the District
Court‟s order granting HRRG‟s motion for judgment on the
pleadings and will remand for further proceedings consistent
with our opinion.




                             27